United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Philadelphia,
PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se

Docket No. 13-1849
Issued: December 19, 2013

Case Submitted on the Record

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2013 appellant filed a timely appeal from a May 23, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the date of OWCP’s last merit decision on August 2, 2012 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that the evidence of record supports her claim for
compensation.
FACTUAL HISTORY
On April 25, 2012 appellant, then a 40-year-old contact representative, filed a traumatic
injury claim alleging that on March 23, 2012 she sustained de Quervain tenosynovitis in her left
wrist due to repetitive motion overuse of hand motions. The employing establishment noted that
she stopped work on March 26, 2012 and did not report the injury. It received notice of injury
on June 13, 2012 and that the claim should be reported as an occupational claim as opposed to a
traumatic injury claim. No documentation was submitted with the claim form.
In a June 26, 2012 letter, OWCP advised appellant of the deficiencies in her claim. It
requested additional evidence pertaining to both the factual and medical aspects of her claim.
Appellant was accorded 30 days within which to submit the requested evidence.
In a July 12, 2012 response to OWCP’s questionnaire, appellant indicated that she first
noticed her pain in her arm while typing on the computer on March 22, 2012. She sought
medical care on March 26, 2012. After reviewing the definitions of a traumatic injury and an
occupational injury, appellant advised that she was claiming a traumatic injury rather than an
occupational disease. She also provided medical notes for the time period March 26 through
June 21, 2012.
The employing establishment controverted appellant’s claim. In a July 10, 2012
statement, Christine Hellman, a manager, stated that on March 23, 2012 appellant requested to
see the nurse because her hand was hurting. Appellant denied injuring it and did not file a claim
after returning from the nurse. On April 10, 2012 she informed Ms. Hellman that her problem
was work related. Ms. Hellman provided workers’ compensation information to appellant.
In a July 12, 2012 statement, Ms. Hellman wrote to Tammy S. Payne, a human resource
specialist, that in January 2012 appellant submitted an outside employment or business activity
request, which was approved for the “home care” business. There had not been any request to
have the outside employment removed due to lack of employment. In September 2009, an
investigation revealed that appellant was also self-employed as a photographer. While appellant
did not submit request for that business, she acknowledged such employment. Ms. Hellman
requested that appellant’s two outside employment situations be considered.
By decision dated August 2, 2012, OWCP denied appellant’s claim on the grounds that
fact of injury was not established. It found that the evidence was not sufficient to establish that
the March 23, 2012 incident occurred as alleged. The evidence was inconsistent as to appellant’s
factual history to the employing establishment and her physicians. OWCP also found that there
was no firm diagnosed condition established as causally related to the work incident.
In a December 21, 2012 letter, received by OWCP December 26, 2012, appellant
requested reconsideration. She reiterated that her injury occurred on March 23, 2012. Appellant
submitted physical therapy reports dated May 10 to August 2, 2012; October 3, 2012 diagnostic
testing; reports dated August 13 to December 10, 2012 from Dr. Ghassem Kalani, a Board-

2

certified physiatrist, and an October 25, 2012 report from Dr. Thomas Gillon, a Board-certified
orthopedic surgeon.
By decision dated May 23, 2013, OWCP denied appellant’s request for reconsideration
finding that the submitted medical evidence was not relevant. As the factual component of her
claim had not been accepted.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of OWCP’s decision as a
matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation. OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
When reviewing an OWCP decision denying a merit review, the function of the Board is
to determine whether OWCP properly applied the standards set forth at section 10.606(b)(2) to
the claimant’s application for reconsideration and any evidence submitted in support thereof.6
ANALYSIS
OWCP denied appellant’s traumatic injury claim by decision dated August 2, 2012. It
found that fact of injury was not established as she had failed to establish the March 23, 2012
incident of repetitive hand motions at work.
In her December 21, 2012 application for reconsideration, appellant did not contend that
OWCP erroneously applied or interpreted a specific point of law. She did not identify a specific
point of law or show that it was erroneously applied or interpreted. Appellant did not advance a
2

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a). See Annette Louise, 54 ECAB
783, 789-90 (2003).
3

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Supra note 3.

3

new and relevant legal argument. She reiterated that her injury occurred on March 23, 2012, but
she did not submit any factual evidence relevant to establishing the incident occurred at work as
alleged. While appellant submitted new medical evidence, this evidence is irrelevant to establish
the factual component of her claim that the claimed injury happened in the manner alleged. The
Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.7
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 19, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

4

